DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 41 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawlick et al. US 2013/0011526.
Regarding Claim 41, Pawlick et al. discloses a stackable infusion filtration and storage system.  The system comprises a first container (basket tray 302B), a sleeve (basket tray 302A), and a second container (base container 301).  The first container (basket tray 302B) comprises a bottom portion, at least one sidewall having at least one outwardly extending flange, and an open interior chamber wherein the bottom portion of .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlick et al. US 2013/0011526.
Regarding Claim 41, Pawlick et al. discloses the limitations of Claim 41 as discussed in the rejections under 35 USC 102(a)(1) as discussed above.  However, in the event that it can be argued that the recitation of the sleeve having an open bottom necessarily means that there is an opening in the sleeve that extends within the boundaries of the at least one sidewall, Pawlick et al. discloses providing varied cross sectional areas that provide a mechanism for controlling the amount of vapor which contacts a given food components and optimizes the cook characteristic of a particular food component (‘526, Paragraph [0155]) and that the size and arrangement of the perforations of the trays can be adjusted to obtain specified cooking characteristics for individual food components (‘526, Paragraph [0156]).  It would have been obvious to one of ordinary skill in the art to modify the sleeve (basket tray 302A) of FIG. 31 of 
Regarding Claim 42, the embodiment depicted in FIG. 31 of Pawlick et al. is silent regarding a third container comprising a bottom, at least one sidewall, and an open interior chamber wherein the third container is sized to slidably receive the first container and the sleeve wherein a height of the third container is less than a height of the second container and about equal to a height of the first container.  However, FIG. 30A of Pawlick et al. discloses using a third container comprising a bottom, at least one sidewall, and an open interior chamber wherein the third container is sized to slidably receive the first container and the sleeve (‘526, FIG. 30A).  Pawlick et al. teaches a stacked configuration of containers to create a gradient of vapor concentration as the components adjacent to the bottom container receives a greater level of steaming and flavoring than those containers at more distant levels (‘526, Paragraphs [0150]-[0151]).  It would have been obvious to one of ordinary skill in the art to modify the embodiment of FIG. 31 of Pawlick that shows an inner first container having a plurality of apertures as well as a sleeve container surrounding the inner first container and incorporate another third container around the first container and the sleeved container as taught by the embodiment shown in FIG. 30A of Pawlick based upon the number of foodstuffs 
Further regarding Claim 42, Pawlick et al. is silent regarding a height of the third container being less than a height of the second container and about equal to a height of the first container.  However, limitations relating to the size of the containers relative to the other containers of the stackable storage system are not patentable over the prior art stackable storage system because limitations relating to the size of the containers relative to the other containers is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Furthermore, one of ordinary skill in the art would adjust the heights of particular containers within the stackable storage system based upon the level of steaming and flavoring of the foodstuffs stored within each respective container (‘526, Paragraphs [0150]-[0151]).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlick et al. US 2013/0011526 as applied to claim 41 above in view of Tsui US 2015/0253055.
Regarding Claim 43, Pawlick et al. discloses a first lid (non-perforated tray 303) closing the stackable storage system (‘526, FIG. 29) (‘526, Paragraph [0146]).  Pawlick et al. also teaches incorporating a resealable lid structure 710 (‘526, Paragraph [0180]).
Pawlick et al. is silent regarding a clasping mechanism that is releasably coupled to the first lid and the second container.
Tsui discloses a food container (‘055, Paragraph [0053]) comprising a first lid (lid 60) and a clasping mechanism (plurality of locking clasps 62) that is releasably coupled to the first lid (lid 60) and the second container (‘055, FIG. 18) (‘055, Paragraph [0059]).
Both Pawlick et al. and Tsui are directed towards the same field of endeavor of food containers covered by a lid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the closing mechanism between the first lid and the containers of Pawlick et al. and incorporate a clasping mechanism that is releasably coupled to the first lid and the second container since Tsui teaches that clasping mechanisms were a known and conventional closing means in the food container art.

Response to Arguments
Applicant’s arguments filed September 7, 2021, with respect to Claims 1-2, 4-5, 9-12, 23, 28-29, and 37-40 have been fully considered and are persuasive.  The rejections of Claims 1-2, 4-5, 9-12, 23, 28-29, and 37-40 has been withdrawn.  Claims 1-2, 4-5, 9-12, 23, 28-29, and 37-40 are found allowable.
Examiner notes that the previous rejections to 35 USC 112(b) to Claims 41-43 have been withdrawn in view of the amendments.
Applicant's arguments filed September 7, 2021 with respect to the rejections of Claims 41-43 to 35 USC 103(a) have been fully considered but they are not persuasive.
Examiner notes that the previous rejections of Claims 41-43 relied on FIG. 29 of Pawlick et al.  The current rejection relies on FIG. 31 of Pawlick et al., which was necessitated by the new limitations regarding the open bottom of the sleeve.
Applicant argues on Page 13 of the Remarks that sleeve 80 of the claimed invention requires an open bottom which allows liquid to flow through the plurality of apertures 29’’’of the first container 20’’’ more easily as it separates from an infused butter mixture and collects in the open interior chamber of the second container 30’’’.
Examiner notes that Claims 41-43 do not require any of the containers to contain an infused butter mixture or a butter.  Applicant argues limitations not found in Claims 41-43 that are not commensurate in scope with Claims 41-43.
Applicant argues on Pages 13-14 of the Remarks that Pawlick uses a bottom tray 302A that is not open but has a plurality of perforations.  Applicant continues on Pages 14-15 of the Remarks that if tray 302A had an open bottom it would not be able to hold food items and contends that the perforations helps to facilitate the cooking of food items disposed in trays 302, 303 and argues that Pawlick fails to provide guidance that would motivate a person of ordinary skill in the art to modify the cooking apparatus of Pawlick such that one of the trays has an open bottom.
Examiner argues that FIG. 31 of Pawlick is being relied upon in the current rejection.  The sleeve (basket tray 302A) broadly reads on having an open bottom due to the presence of perforations 309B.  The claim does not require the opening of the sleeve to be one opening extending within the at least sidewall of the sleeve as discussed in the rejections to 35 USC 102(a)(1) above.  However, in the event that it can be argued that the recitation of the sleeve having an open bottom necessarily means that there is an opening in the sleeve that extends within the boundaries of the at least one sidewall, Pawlick et al. discloses providing varied cross sectional areas that provide a mechanism for controlling the amount of vapor which contacts a given food .

Allowable Subject Matter
Claims 1-2, 4-5, 9-12, 23, 28-29, and 37-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art, by itself or in combination, teaches a stackable infusion filtration and storage system, the system comprising a first container, having a plurality of apertures disposed on at least one of a bottom or at least one sidewall of the first container, a second container sized to receive the first container wherein the second container comprises a closed bottom, at least one sidewall, and an open interior chamber, and a third container comprising a closed bottom, at least one sidewall, and an open interior chamber wherein the bottom of the first container sits within the open .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Post US 3,657,994 discloses a first container comprising a plurality of perforations (‘994, FIG. 1).
Sidiropoulos US 5,623,865 discloses a first container comprising a plurality of perforations and a sleeve having an open bottom (‘865, FIG. 1).
Lin US 2018/0242775 discloses a first container comprising a plurality of perforations (‘775, FIG. 4).
Linger US 2,093,980 discloses a first container comprising a plurality of perforations (‘980, FIG. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICSON M LACHICA/Examiner, Art Unit 1792